QuALIFIED CONCURRENCE.
Zake, C. J.:
The defendant was convicted of a violation of the following statute: “Every officer * * * 0f any city * * * of this state * * * charged with the receipt, safe keeping, transfer or disbursement of public moneys who without authority of law appropriates the same, or any part thereof to his own use, or to the use of an other, * * * is guilty of a felony.” Comp. Laws Utah 1888, § 4603. I am of the opinion the evidence of intent was sufficient to convict, if it proved beyond a reasonable doubt the defendant was treasurer of Eureka City; that he had in his possession $674.68 of its money, knowing it to be such; and that he intentionally converted it to his own use, by paying it to his individual creditors or otherwise. He could not be heard to say that he thought he had a right to deposit it in the bank to his private account, and appropriate it to his own use by devoting it to the payment of his individual creditors. Such facts having been proven beyond a reasonable doubt, the intent to violate the law is conclusively presumed. The defendant could not be heard to say he did not intend to violate the law. A distinction may be *185made in such a case between an intent to do the unlawful act ánd an intent to violate the law. The defendant was required to know the law. I concur in the opinion as to the other points decided by the court.